The fact P.S., c. 2, s. 34, provides that the day from which time is to be reckoned is to be excluded in computing the time within which an act must be done, tends to the conclusion that that is the only day to be excluded in making the computation. As there is nothing to rebut this conclusion it must be held that the appeal was not claimed within the time limited by P.S., c. 200, s. 2. It does not necessarily follow that the appellant is remediless, for ss. 7-9 of this chapter provide that one who is prevented from claiming an appeal by accident, mistake or misfortune may petition the court for relief, and it has been held that a mistake of counsel may be a misfortune within the meaning of s. 7. Grout v. Cole,57 N.H. 547; St. Pierre v. Foster, 75 N.H. 10, 11.
Case discharged.
All concurred.